DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Oxford English Dictionary definition for various (see Determiner) is as follows: more than one; several. Accordingly, the term “various” in Claim 4 is interpreted herein as “more than one”. 
The Oxford English Dictionary definition for the slash (oblique stroke (/) – see Noun Definition #2) is as follows: in print or writing, used between alternatives (e.g. and/or). Accordingly, the term “oil/water” (in the context of “oil/water” based body creams) in Claims 5, 13, and 20 is interpreted herein to encompass body creams based on oil, water, or oil&water. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-7, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 6-7, 9-11, 15, 17, and 19, the term "about" is a relative term which renders said claims indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding Claim 12, the terms "highly" in line 1 and “high” in line 2 are relative terms which render the claim indefinite. The terms "highly" and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes herein, a material described as being (or otherwise known in the art as being) elastic will be considered to encompass the term "highly elastic". Likewise, a material capable of compression (or being compressed) will be considered to encompass the term "high compression". 
	
Dependent Claims 16 and 20 are rejected for failing to overcome the deficiencies of their respective parent claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graichen (US 5,885,910 A).
Regarding Claim 12, Graichen teaches a composite material comprising a non-slip knitted lace fabric having opposed first and second surfaces wherein a stretchable layer of oleophobic and hydrophobic plastisol is disposed at least partially on one of said first and second surfaces (see Claim 1). As such, the face of the knitted lace fabric containing the plastisol, corresponding to an inner layer, is considered to be made of a material that is elastic, waterproof, and oil proof. 
The non-slip knitted lace fabric has spandex warp yarns which provide the product elasticity (see Col. 3, lines 62-66). The lace fabric containing the spandex yarns is also capable of being used as a stocking border around the leg of a wearer, thereby creating a squeezing effect on the wearer’s leg (see Col. 1, lines 5-20). As such, the non-plastisol coated face of the knitted lace fabric, corresponding to an outer layer, is considered to be highly elastic with high compression.

Regarding Claim 13, Graichen teaches the composite material according to Claim 12 above. Since the inner layer is regarded to be waterproof and oil proof, it is expected that the inner layer is impervious to oil/water based body creams and gels. Furthermore, since the inner layer of the composite material of Graichen has a substantially similar structure and chemical composition as the claimed invention, the claimed property wherein the inner layer is impervious . 

































Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conceited (Premium Ultrasoft High Waisted Leggings Offer for Sale from Amazon.com -- WebPage included with Office Action) in view of American Chemistry Council ("Polyurethane for Apparel" -- WebPage included with Office Action) and further in view of Chen et al. (“Antimicrobial Polyurethane Synthetic Leather Coating with In-Situ Generated Nano-TiO2.” Fibers and Polymers, 11(5), 2010, pp. 689–94), hereinafter “Chen”.

Regarding Claim 1, Conceited teaches a garment (leggings) having a base fabric being made of a blend of polyester and spandex (see Pg. 1 – Product Details). Conceited’s polyester/spandex leggings have both an external surface and an internal surface. Conceited does not teach the fabric including a coating of polyurethane (PU) containing nano-titanium dioxde (nano-TiO2) on a surface of the fabric base. However, in the textile art, the American Chemistry Council teaches that it was known in the art at the effective filing date of the claimed invention that polyurethane coated fabrics are durable and abrasion-resistant, yet soft and breathable (see 3rd paragraph). The American Chemistry Council also teaches that polyurethane coatings are used for leather-like materials such as man-made leather for garments that not only look like leather but also have similar stretch, stiffness, and permeability properties (see 3rd paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a polyurethane coating on the external surface of the fabric base as suggested by the American Chemistry Council for the benefit of improved durability, abrasion-resistance, and aesthetics (i.e. a leather appearance). 
Furthermore, in the analogous art of synthetic leather coatings, Chen teaches that polyurethane synthetic leather is becoming increasingly popular due to its excellent performances such as colorability, durability, low cost, and easy care (see Pg. 689, Col. 1). However, like genuine leather, PU synthetic leather is susceptible to microbial contamination (see Pg. 689, Col. 1). Chen suggests that the inclusion of nano-TiO2 in the PU coatings improves antibacterial activity without creating a risk of toxicity for wearers (see Abstract). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a faux leather PU coating as suggested by the American Chemistry Council wherein the PU coating includes nano-TiO2 as disclosed by Chen. One of ordinary skill would have done so with a reasonable expectation of success in using a conventionally known polyester/spandex fabric 
With respect to the limitations “an internal surface adapted to contact a wearer’s skin” and “a coating… provided on the surface of the fabric base opposite the external surface, the coating defining the internal surface of the garment adapted to contact a wearer’s skin”, the above are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The article of the prior art combination is capable of having an internal surface that contacts a wearer’s skin (wherein the internal surface is defined by the polyurethane coating) if, for example, the wearer flipped the faux leather leggings inside-out before wearing. Therefore, the garment taught by the combination of Conceited, American Chemistry Council, and Chen is regarded to encompass the full scope of the instant claim. 

Regarding Claims 2 and 6-7, the combination of Conceited, American Chemistry Council, and Chen teaches the garment of Claim 1 above wherein the fabric base is made of 92% polyester and 8% spandex (see Conceited Pg. 1 – Product Details) which falls within the claimed ranges of 90-99% polyester and 1-10% spandex. 
Chen teaches that including 0.75 or 1.00 wt% nano-TiO2 in the synthetic leather polyurethane coating created a coating with adequate antimicrobial properties (see Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the PU/nano-TiO2 coating with 0.75 or 1.00 wt% nano-TiO2 (and accordingly 99.25 or 99% PU) which falls within the claimed range of 99-99.9% PU and 0.1-1% nano-TiO2. One of ordinary skill would have done so with a reasonable expectation of success in forming the faux-leather polyester/spandex legging of Conceited in view of American 2 concentrations is within the ambit of one of ordinary skill in the art since it would have been a choice from a finite number of identified, predictable solutions. 

Regarding Claim 3, the combination of Conceited, American Chemistry Council, and Chen teaches the garment of Claim 1 wherein the garment is a pair of women’s leggings which is regarded as a shapewear garment. 

Regarding Claim 4, the combination of Conceited, American Chemistry Council, and Chen teaches the garment of Claim 1 wherein the garment comprises a plurality of panels connected together including a 3’’ high waisted waistband and the leg panels (see Conceited Pg. 1 – Product Details & Image). 
The limitation wherein a plurality of panels are connected together and “configured to provide targeted levels of compression and elasticity to firm up various parts of the body of a wearer of the garment” is deemed to be a statement with regard to the intended use and does not constitute a positive recitation of any structural features of the garment. Therefore, the garment according to the instant claim must only be capable of providing targeted levels of compression and elasticity to firm up various parts of the body of a wearer of the garment.
Conceited teaches that the inclusion of this waistband provides “comfort and control” (see Pg. 1 – Product Details) since it is crafted to mold to the body “to slim and smooth any imperfections” (see Pg. 2 – Softest. Leggings. Ever.). Conceited also teaches that the leggings, including the leg panels, provide a “flattering contoured fit” (see Pg. 1 – Product Details). As such, it appears the connected waistband and leg panels of the garment are capable of providing targeted levels of compression and elasticity to firm up various parts of the body (i.e. waist/stomach, legs) of a wearer of the garment. Therefore, the garment of Conceited in view of 

Regarding Claim 5, the combination of Conceited, American Chemistry Council, and Chen teaches the garment of Claim 1 but appears silent with respect to the property wherein the coating is impervious to water and oil/water based body creams and gels. Although the prior art combination does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since Conceited in view of American Chemistry Council and Chen teaches an invention (coating) with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. 

Regarding Claim 8, Conceited teaches a garment (leggings) having a base fabric being made of a blend of polyester and spandex (see Pg. 1 – Product Details). Conceited’s polyester/spandex leggings have both an external surface and an internal surface. Conceited does not teach the fabric including a coating of polyurethane (PU) containing nano-titanium dioxde (nano-TiO2) on a surface of the fabric base. However, in the textile art, the American Chemistry Council teaches that it was known in the art at the effective filing date of the claimed invention that polyurethane coated fabrics are durable and abrasion-resistant, yet soft and breathable (see 3rd paragraph). The American Chemistry Council also teaches that polyurethane coatings are used for leather-like materials such as man-made leather for garments that not only look like leather but also have similar stretch, stiffness, and permeability properties (see 3rd paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a polyurethane coating on the external surface of the fabric base as suggested by the American Chemistry Council for the benefit of improved durability, abrasion-resistance, and aesthetics (i.e. a leather appearance). 
2 in the PU coatings improves antibacterial activity without creating a risk of toxicity for wearers (see Abstract). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a faux leather PU coating as suggested by the American Chemistry Council wherein the PU coating includes nano-TiO2 as disclosed by Chen. One of ordinary skill would have done so with a reasonable expectation of success in using a conventionally known polyester/spandex fabric base to produce a durable and low cost faux leather legging with reduced risk of microbial contamination while remaining skin-friendly to wearers. 
With respect to the limitation “an inner layer to be directed toward the body of the user”, the above is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The article of the prior art combination is capable of having an internal layer that is directed toward the body of the user (wherein the internal layer is defined by the polyurethane coating) if, for example, the wearer flipped the faux leather leggings inside-out before wearing. 
Regarding the claimed property “an inner layer… which is waterproof and oil proof”, although the prior art combination does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the Conceited in view of American Chemistry Council and Chen teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and 

Regarding Claims 9-11, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 8 above wherein the fabric base is made of 92% polyester and 8% spandex (see Conceited Pg. 1 – Product Details) which falls within the claimed ranges of 90-99% polyester and 1-10% spandex. 
Chen teaches that including 0.75 or 1.00 wt% nano-TiO2 in the synthetic leather polyurethane coating created a coating with adequate antimicrobial properties (see Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the PU/nano-TiO2 coating with 0.75 or 1.00 wt% nano-TiO2 (and accordingly 99.25 or 99% PU) which falls within the claimed range of 99-99.9% PU and 0.1-1% nano-TiO2. One of ordinary skill would have done so with a reasonable expectation of success in forming the faux-leather polyester/spandex legging of Conceited in view of American Chemistry Council while successfully practicing the antimicrobial synthetic leather PU coating taught by Chen. Choosing one of the above nano-TiO2 concentrations is within the ambit of one of ordinary skill in the art since it would have been a choice from a finite number of identified, predictable solutions. 

Regarding Claims 12 and 13, Conceited teaches a garment (leggings) having a base fabric being made of a blend of polyester and spandex (see Pg. 1 – Product Details). Conceited’s polyester/spandex leggings are made of a “stretch fabric” that provides a “flattering contoured fit” (see Pg. 1 – Product Details) and is thereby regarded to meet the recited limitation “highly elastic with high compression”. Conceited does not teach a composite material having an elastic, waterproof, and oil proof inner layer provided on the polyester/spandex outer layer. rd paragraph). The American Chemistry Council also teaches that polyurethane coatings are used for leather-like materials such as man-made leather for garments that not only look like leather but also have similar stretch, stiffness, and permeability properties (see 3rd paragraph). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a polyurethane coating on the external surface of the fabric base as suggested by the American Chemistry Council for the benefit of improved durability, abrasion-resistance, and aesthetics (i.e. a leather appearance). 
Furthermore, in the analogous art of synthetic leather coatings, Chen teaches that polyurethane synthetic leather is becoming increasingly popular due to its excellent performances such as colorability, durability, low cost, and easy care (see Pg. 689, Col. 1). However, like genuine leather, PU synthetic leather is susceptible to microbial contamination (see Pg. 689, Col. 1). Chen suggests that the inclusion of nano-TiO2 in the PU coatings improves antibacterial activity without creating a risk of toxicity for wearers (see Abstract). Therefore, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the polyester/spandex leggings of Conceited with a faux leather PU coating as suggested by the American Chemistry Council wherein the PU coating includes nano-TiO2 as disclosed by Chen. One of ordinary skill would have done so with a reasonable expectation of success in using a conventionally known polyester/spandex fabric base to produce a durable and low cost faux leather legging with reduced risk of microbial contamination while remaining skin-friendly to wearers. 
With respect to the limitations “an outer layer” and “an inner layer”, the above are deemed to be statements with regard to the intended use and are not further limiting in so far as the structure of the product is concerned. In article claims, a claimed intended use must result in 
Regarding the claimed property wherein the inner layer is “made of a material that is elastic, waterproof, and oil proof”, although the prior art combination does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since the Conceited in view of American Chemistry Council and Chen teaches an invention with a substantially similar structure and chemical composition as the preferred embodiment for a composite material taught in the instant specification (see [0037]) which is described as having the above properties (see [0038]). Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicant to prove otherwise. Therefore, the garment (a composite material) taught by the combination of Conceited, American Chemistry Council, and Chen is regarded to encompass the full scope of the instant claim. 
	
Regarding Claim 13, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 12 above wherein the inner layer is regarded to be waterproof and oil proof. Therefore, it is expected that the inner layer is impervious to oil/water based body creams and gels. Furthermore, since the inner layer of the composite material of the prior art has a substantially similar structure and chemical composition as the preferred embodiment for a composite material taught in the instant specification (see [0037]) which is described as being able to cope with the characteristics of oil/water based creams (see [0038]), the claimed property wherein the inner layer is impervious to oil/water based body creams and gels is deemed to flow naturally from the teachings of the prior art. 
	
Regarding Claim 14, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 13 above wherein the outer layer is a fabric base made of a blend of polyester and spandex (see Conceited Pg. 1 – Product Details). 

Regarding Claim 15, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 14 above wherein the outer layer is a fabric base made of 92% polyester and 8% spandex (see Conceited Pg. 1 – Product Details) which falls within the claimed ranges of 90-99% polyester and 1-10% spandex. 
	
Regarding Claim 16, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 15 above wherein the inner layer comprises a coating of polyurethane (PU) containing nano-titanium dioxide (nano-TiO2). 
	
Regarding Claim 17, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 16 above. Chen teaches that including 0.75 or 1.00 wt% nano-TiO2 in the synthetic leather polyurethane coating created a coating with adequate antimicrobial properties (see Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the PU/nano-TiO2 coating with 0.75 or 1.00 wt% nano-TiO2 (and accordingly 99.25 or 99% PU) which falls within the claimed range of 99-99.9% PU and 0.1-1% nano-TiO2. One of ordinary skill would have done so with a reasonable expectation of success in forming the faux-leather polyester/spandex legging of Conceited in view of American Chemistry Council while successfully practicing the antimicrobial synthetic leather PU coating taught by Chen. Choosing one of the above nano-TiO2 concentrations is within the ambit of one of ordinary skill in the art since it would have been a choice from a finite number of identified, predictable solutions. 
	
Regarding Claim 18, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 12 above wherein the outer layer is a fabric base made of a blend of polyester and spandex and wherein the inner layer comprises a coating made of polyurethane containing nano-TiO2. 

Regarding Claim 19, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 18 above wherein the fabric base is made of 92% polyester and 8% spandex (see Conceited Pg. 1 – Product Details) which falls within the claimed ranges of 90-99% polyester and 1-10% spandex. 
Chen teaches that including 0.75 or 1.00 wt% nano-TiO2 in the synthetic leather polyurethane coating created a coating with adequate antimicrobial properties (see Abstract). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the PU/nano-TiO2 coating with 0.75 or 1.00 wt% nano-TiO2 (and accordingly 99.25 or 99% PU) which falls within the claimed range of 99-99.9% PU and 0.1-1% nano-TiO2. One of ordinary skill would have done so with a reasonable expectation of success in forming the faux-leather polyester/spandex legging of Conceited in view of American Chemistry Council while successfully practicing the antimicrobial synthetic leather PU coating taught by Chen. Choosing one of the above nano-TiO2 concentrations is within the ambit of one of ordinary skill in the art since it would have been a choice from a finite number of identified, predictable solutions. 

Regarding Claim 20, the combination of Conceited, American Chemistry Council, and Chen teaches the composite material according to Claim 19 above but appears silent with respect to the property wherein the coating is impervious to water and oil/water based body creams and gels. Although the prior art combination does not disclose said property, the claimed property is deemed to flow naturally from the teachings of the prior art since Conceited 

  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bevans (US 2012/0129425 A1) teaches a shapewear garment comprising circular knit fabric composed of spandex (preferably about 4%) and polyester (preferably about 96%) (see [0030]). 
Young (US 2019/0082751 A1) teaches a compression garment comprising different fabrics in different regions requiring different degrees of compression and support (see [0062]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789